WELLS, Judge.
We treat this appeal as a petition for writ of certiorari, see Fla. R. App. P. 9.030(b)(2)(B), and deny the petition because there is no departure from the essential requirements of the law. See Soro Co. Intern., Inc. v. Jones 89 So.3d 258 (Fla. 3d DCA 2012); Nicaragua Trader Corp. v. Alejo Fla. Props., LLC, 19 So.3d 395, 396 (Fla. 3d DCA 2009) (“On second-tier certiorari review, this Court must de*311termine whether the circuit court, acting m its appellate capacity, afforded procedural due process and followed the essential requirements of law.”).
Certiorari denied.